ACCEPTED
                                                                                                    02-15-00208-CV
                                                                                        SECOND COURT OF APPEALS
                                                                                              FORT WORTH, TEXAS
                                                                                              11/30/2015 2:12:30 PM
                                                                                                     DEBRA SPISAK
                                                                                                             CLERK

                               No. 2-15-00208-CV
______________________________________________________________________________
                                                                                 FILED IN
                    IN THE SECOND COURT OF APPEALS 2nd COURT OF APPEALS
                            FORT WORTH, TEXAS                FORT WORTH, TEXAS
                                                           11/30/2015 2:12:30 PM
_____________________________________________________________________________
                                                                               DEBRA SPISAK
                             Appeal from the 231st District Court,                Clerk
                                  Tarrant County, Texas,
                              The Hon. Jesus Nevarez Presiding


                                       D. JASON MCCOY,

                                                       Appellant

                                               V.

                                       ELENA K. MCCOY,

                                                       Appellee



           APPELLANT’S OBJECTION TO DENIAL OF ORAL ARGUMENT



TO THE HONORABLE SECOND COURT OF APPEALS:

       Now comes D. Jason McCoy (“Appellant”) respectfully objecting to the Courts denial of

his request for oral argument on grounds that the decision process would be significantly aided

by argument. Specifically, oral argument would be helpful to the Court because the controlling

law in determining error or the face of the record comes from the Texas Family Code, and the

Court may have questions about various statutory evidentiary requirements affecting the

judgment. Further, one of the issues in this case hinges on an absence of necessary evidence that

Appellee failed to introduce at the hearing on her Motion for Temporary Orders Pending Appeal.

Because there is no Reporter’s Record of this hearing, oral argument is necessary for the Court to
ascertain whether the Appellee met her burden of proof required for here to succeed on her

motion.

                                           PRAYER

       THEREFORE, the Appellant prays that the Second Court of Appeals reconsider its denial

of oral argument, and set a date for oral arguments to be heard prior to rendering judgement on

this matter.



                                                    Respectfully submitted by,

                                                    /S/ D. Jason McCoy
                                                    D. Jason McCoy
                                                    State Bar of Texas No. 24088008

                                                    5005 Greenville Avenue, Suite 200
                                                    Dallas, Texas 75206
                                                    Tel: (214) 272-2297
                                                    Fax: (214) 363-9979
                                                    Email: jason@mccoylawpllc.com
                                                    Pro Se Appellant
                               CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of Appellant Donald Jason McCoy’s
Objection to Denial of Oral Argument has been delivered as follows:

Robert D. Hoover                                   VIA E-SERVICE AT
113 North Houston Street                           ROBERTDHOOVER@SBCGLOBAL.NET
Fort Worth, Texas 76102

Attorney for Appellee

Elena K. McCoy

                                                   /s/ D. Jason McCoy
                                                   D. Jason McCoy
                                                   Texas Bar Number 24088008